DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 07-21-2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 recites “the the number”, which is redundant.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 5 recites “predetermine weight range”.  It appears it should read --predetermined weight range--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "each number of the pre-selected heat-resistant disks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “each number” is referring to.  For example, it is unclear if that means each of the pre-selected heat-resistant disks, or some subset or subgrouping of the pre-selected heat-resistant disks, or something else.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-11, and 13, and 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer ‘646 (US 7,624,646 B2) in view of Nakamura ‘834 (JP H06-279834 A).
Regarding claim 1, Neubauer ‘646 teaches:
pre-selecting a plurality of heat-resistant disks based on at least one quality factor (column 5, lines 33-38; column 6, lines 7-10, 29-32)
pressing a number of the plurality of pre-selected heat-resistant disks together, such that a ratio of a total axial thickness of the number of the plurality of pre-selected heat-resistant disks after pressing relative to a total axial thickness of the number of the plurality of pre-selected heat resistant disks prior to pressing is within a predetermined range (column 5, lines 43-47; column 6, lines 6-11; Fig. 6).
Neubauer ‘646 is silent regarding the at least one quality factor being selected from the group consisting of a surface wrinkle density, a surface wrinkle spacing, a surface wrinkle depth, and a void density.  In analogous art of heat-resistant rolls, Nakamura ‘834 suggests that wrinkling and voids (cracks) should be minimized and avoided in order to provide quality heat-resistant rolls and to prevent damage to glass in contact with the rolls (¶ [0009], [0018]-[0021]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-select the plurality of heat-resistant disks based on at least one quality factor selected from the group consisting of a surface wrinkle density, a surface wrinkle spacing, a surface wrinkle depth, and a void density for the benefit of providing quality heat-resistant rolls and preventing damage to glass in contact with the rolls.  Further, as Neubauer ’646 suggests that surface machining is needed to finish the exterior surface of heat-resistant rolls (column 6, line 44-column 7, line 6), minimizing surface wrinkling and voids may reduce the machining needed and improve production efficiency.
Regarding claim 2, Neubauer ‘646 further teaches firing the plurality of pre-selected heat-resistant disks (column 6, lines 40-42).
Regarding claim 3, Neubauer ‘646 further teaches the number of the plurality of pre-selected heat-resistant disks are selected from the pre-selected plurality of heat resistant disks to provided each heat-resistant disk of the number of the plurality of pre-selected heat-resistant disks with an average axial thickness within a predetermined range prior to pressing (column 5, lines 33-38; column 6, lines 22-32; Fig. 6 - wherein the selected disks have an axial thickness).
Regarding claim 4, Neubauer ‘646 further teaches the plurality of heat-resistant disks are selected from the pre-selected plurality of heat-resistant disks to provide a total weight of the number of the plurality of pre-selected heat-resistant disks within a predetermined weight range (column 5, lines 33-38; column 6, lines 22-32 - wherein the selected disks have a total weight).
Regarding claim 8, Neubauer ‘646 is silent regarding the at least one quality factor comprising the surface wrinkle density, and each heat-resistant disk of the plurality of heat-resistant disks being pre-selected such that the surface wrinkle density of each heat-resistant disk of the plurality of pre-selected heat-resistant disks is less than about 5 visible wrinkles for any 2,000 square millimeter surface area of the heat-resistant disk.  Nakamura ‘834 suggests that wrinkling and cracks should be minimized and avoided in order to provide quality heat-resistant rolls and to prevent damage to glass in contact with the rolls (¶ [0009], [0018]-[0021]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-select the plurality of heat-resistant disks based on a surface wrinkle density, and minimizing the number of visible wrinkles per surface area of the heat-resistant disk, for the benefit of providing quality heat-resistant rolls and preventing damage to glass in contact with the rolls.  Further, as Neubauer ’646 suggests that surface machining is needed to finish the exterior surface of heat-resistant rolls (column 6, line 44-column 7, line 6), minimizing surface wrinkle density may reduce the machining needed and improve production efficiency.
Regarding claim 9, Neubauer ‘646 is silent regarding the at least one quality factor comprising the surface wrinkle spacing, and each heat-resistant disk of the plurality of heat-resistant disks being pre-selected such that the surface wrinkle spacing of each heat-resistant disk of the plurality of pre-selected heat-resistant disks is at least about 3 millimeters between closest visible wrinkles on the heat resistant disks.  Nakamura ‘834 suggests that wrinkling and cracks should be minimized and avoided in order to provide quality heat-resistant rolls and to prevent damage to glass in contact with the rolls (¶ [0009], [0018]-[0021]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-select the plurality of heat-resistant disks based on a surface wrinkle spacing, and maximize the spacing between closest visible wrinkles on the heat-resistant disk, for the benefit of providing quality heat-resistant rolls and preventing damage to glass in contact with the rolls.  Further, as Neubauer ’646 suggests that surface machining is needed to finish the exterior surface of heat-resistant rolls (column 6, line 44-column 7, line 6), maximizing surface wrinkle spacing may reduce the machining needed and improve production efficiency.
Regarding claim 10, Neubauer ‘646 is silent regarding the at least one quality factor comprising the surface wrinkle depth, and each heat-resistant disk of the plurality of heat-resistant disks being pre-selected such that the deepest visible wrinkle on the surface of each heat-resistant disk of the plurality of pre-selected heat-resistant disks comprises a depth of less than about 0.3 millimeters.  Nakamura ‘834 suggests that wrinkling and cracks should be minimized and avoided in order to provide quality heat-resistant rolls and to prevent damage to glass in contact with the rolls (¶ [0009], [0018]-[0021]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-select the plurality of heat-resistant disks based on a surface wrinkle depth, and minimizing the depth of the deepest visible wrinkle on the surface of each heat-resistant disk of the plurality of pre-selected heat resistant disks, for the benefit of providing quality heat-resistant rolls and preventing damage to glass in contact with the rolls.  Further, as Neubauer ’646 suggests that surface machining is needed to finish the exterior surface of heat-resistant rolls (column 6, line 44-column 7, line 6), minimizing surface wrinkle depth may reduce the machining needed and improve production efficiency.
Regarding claim 11, Neubauer ‘646 is silent regarding the at least one quality factor comprising the void density, and each heat-resistant disk of the plurality of heat-resistant disks being pre-selected such that the void density of each heat-resistant disk of the plurality of pre-selected heat-resistant disks is less than two voids having a largest dimension of at least about 2 millimeters and less than five voids having a larges dimension of at least about 1 millimeter for every 10,000 square millimeters of surface area on the heat-resistant disk.  Nakamura ‘834 suggests that wrinkling and cracks (voids) should be minimized and avoided in order to provide quality heat-resistant rolls and to prevent damage to glass in contact with the rolls (¶ [0009], [0018]-[0021]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-select the plurality of heat-resistant disks based on a void density, and minimizing the number and size of voids per surface area on the heat-resistant disk, for the benefit of providing quality heat-resistant rolls and preventing damage to glass in contact with the rolls.  Further, as Neubauer ’646 suggests that surface machining is needed to finish the exterior surface of heat-resistant rolls (column 6, line 44-column 7, line 6), minimizing void density may reduce the machining needed and improve production efficiency.
Regarding claim 13, Neubauer ‘646 further teaches an average axial thickness of each heat-resistant disk of the number of the plurality of pre-selected heat-resistant disks prior to pressing is from about 4 millimeters to about 8 millimeters.  Nakamura ‘834 suggests heat-resistant disks having axial thickness in the range of about 4 millimeters to about 8 millimeters, and that disk thickness should not be too small because it reduces productivity in building the roll (¶ [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neubauer ‘646 by making each disk have an average axial thickness of about 4 millimeters to about 8 millimeters as a known thickness of heat-resistant disks for forming a heat-resistant roll, and to select a thickness that does not unduly reduce productivity in building the roll, as suggested by Nakamura ‘834.
Regarding claim 15, Neubauer ‘646 further teaches the total axial thickness of the number of the plurality of pre-selected heat-resistant disks after pressing ranges from about 70% to about 85% of the total axial thickness of the number of the plurality pre-selected heat-resistant disks prior to pressing (Table 2, 77-78% thickness).
Regarding claim 16, Neubauer ‘646 further teaches the number of the plurality of heat-resistant disks are selected from the pre-selected plurality of heat-resistant disks such that an average density of each number of the pre-selected heat-resistant disks of the number of the plurality of pre-selected heat-resistant disks ranges from about 0.6 grams per cubic centimeter to about 1.2 grams per cubic centimeter (column 6, lines 17-21).
Regarding claim 17, Neubauer ‘646 further teaches each heat-resistant disk of the plurality of heat-resistant disks comprising a disk density (Figs. 3, 5; column 6, lines 17-21; column 7, lines 46-51).  Neubauer ‘646 suggests that a particular range of densities from about 0.95 g/cc to 1.05 g/cc, and more particularly 1.00 to 1.05 g/cc provide optimal roll life.  This range has a spread of less than 10%.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the number of the plurality of pre-selected heat-resistant disks from the pre-selected plurality of heat-resistant disks such that a difference between a highest disk density of the disk densities of the number of the plurality of pre-selected heat-resistant disks and a lowest disk density of the disk densities of the number of the plurality of pre-selected heat-resistant disks is less than about 10% of the highest disk density in order to achieve a roll having a density that will provide optimal roll life, as suggested by Neubauer ‘646. 
Regarding claim 18, Neubauer ‘646 further teaches each pre-selected heat-resistant disk of the plurality of pre-selected heat-resistant disks comprise a millboard material (column 5, lines 33-35).
Regarding claim 19, Neubauer ‘646 is silent regarding the millboard material comprising at least one material selected from the group consisting of clay, mica, glass fibers, and cellulose fibers.  Nakamura ‘834 suggests producing heat-resistant disks for a heat-resistant roll comprising mica for the benefit of preventing wrinkling of the heat-resistant disks and providing a roll surface that is flexible and wear-resistant (¶ [0006], [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neubauer ‘646 by utilizing millboard comprising mica for the benefit of preventing wrinkling of the heat-resistant disks and providing a roll surface that is flexible and wear-resistant, as suggested by Nakamura ‘834.
Regarding claim 20, Neubauer ‘646 further teaches a shore hardness at 25°C of the heat-resistant roll formed after the pressing of the number of the plurality of pre-selected heat-resistant disks together ranges from about 30 to about 60 (Table II, Durometer).
Regarding claim 21, Neubauer ‘646 further teaches after the pressing of the number of the plurality of preselected heat-resistant disks together, the method further comprises at least one of cutting, grinding, and sanding the number of the plurality of pressed pre-selected heat-resistant disks into a predetermined shape (column 6, line 44-column 7, line 6).

Regarding claim 22, Neubauer ‘646 teaches:
pre-selecting a plurality of heat-resistant disks (column 5, lines 33-38; column 6, lines 7-10, 29-32)
pressing a number of the plurality of pre-selected heat-resistant disks together, such that a ratio of a total axial thickness of the number of the plurality of pre-selected heat-resistant disks after pressing relative to a total axial thickness of the number of the plurality of pre-selected heat resistant disks prior to pressing is within a predetermined range (column 5, lines 43-47; column 6, lines 6-11).
Neubauer ‘646 is silent regarding the pre-selecting being based on a surface wrinkle density and a surface wrinkle spacing.  In analogous art of heat-resistant rolls, Nakamura ‘834 suggests that wrinkling and voids (cracks) should be minimized and avoided in order to provide quality heat-resistant rolls and to prevent damage to glass in contact with the rolls (¶ [0009], [0018]-[0021]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-select the plurality of heat-resistant disks based on at a surface wrinkle density, and minimizing the number of visible wrinkles per surface area of the heat-resistant disk, and a surface wrinkle spacing, and maximizing the spacing between closest visible wrinkles on the heat-resistant disk, for the benefit of providing quality heat-resistant rolls and preventing damage to glass in contact with the rolls.  Further, as Neubauer ’646 suggests that surface machining is needed to finish the exterior surface of heat-resistant rolls (column 6, line 44-column 7, line 6), minimizing surface wrinkling and voids by minimizing the number of visible wrinkles per surface area and maximizing the spacing between closest visible wrinkles may reduce the machining needed and improve production efficiency.
Regarding claim 23, Neubauer ‘646 is silent regarding pre-selecting the plurality of heat-resistant disks based on a surface wrinkle depth, and each heat-resistant disk of the plurality of heat-resistant disks being pre-selected such that the deepest visible wrinkle on the surface of each heat-resistant disk of the plurality of pre-selected heat-resistant disks comprises a depth of less than about 0.3 millimeters.  Nakamura ‘834 suggests that wrinkling and cracks should be minimized and avoided in order to provide quality heat-resistant rolls and to prevent damage to glass in contact with the rolls (¶ [0009], [0018]-[0021]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-select the plurality of heat-resistant disks based on a surface wrinkle depth, and minimizing the depth of the deepest visible wrinkle on the surface of each heat-resistant disk of the plurality of pre-selected heat resistant disks, for the benefit of providing quality heat-resistant rolls and preventing damage to glass in contact with the rolls.  Further, as Neubauer ’646 suggests that surface machining is needed to finish the exterior surface of heat-resistant rolls (column 6, line 44-column 7, line 6), minimizing surface wrinkle depth may reduce the machining needed and improve production efficiency.
Regarding claim 24, Neubauer ‘646 is silent regarding pre-selecting the plurality of heat-resistant disks based on a void density, and each heat-resistant disk of the plurality of heat-resistant disks being pre-selected such that the void density of each heat-resistant disk of the plurality of pre-selected heat-resistant disks is less than two voids having a largest dimension of at least about 2 millimeters and less than five voids having a larges dimension of at least about 1 millimeter for every 10,000 square millimeters of surface area on the heat-resistant disk.  Nakamura ‘834 suggests that wrinkling and cracks (voids) should be minimized and avoided in order to provide quality heat-resistant rolls and to prevent damage to glass in contact with the rolls (¶ [0009], [0018]-[0021]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-select the plurality of heat-resistant disks based on a void density, and minimizing the number and size of voids per surface area on the heat-resistant disk, for the benefit of providing quality heat-resistant rolls and preventing damage to glass in contact with the rolls.  Further, as Neubauer ’646 suggests that surface machining is needed to finish the exterior surface of heat-resistant rolls (column 6, line 44-column 7, line 6), minimizing void density may reduce the machining needed and improve production efficiency.
Regarding claim 25, Neubauer ‘646 further teaches the total axial thickness of the number of the plurality of pre-selected heat-resistant disks after pressing ranges from about 70% to about 85% of the total axial thickness of the number of the plurality pre-selected heat-resistant disks prior to pressing (Table 2, 77-78% thickness).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer ‘646 (US 7,624,646 B2) and Nakamura ‘834 (JP H06-279834 A) in view of Kaowool ‘08 (Kaowool 822 and 830 Product Information sheet (https://web.archive.org/web/20080723164325/https://www.fabricationspecialties.com/pdf/millooard.pdf), July 23, 2008).
Regarding claim 14, Neubauer ‘646 is silent regarding the number of the plurality of heat-resistant disks being selected from the pre-selected plurality of heat-resistant disks such that a difference between a largest average axial thickness of the average axial thicknesses of the number of the plurality of pre-selected heat-resistant disks and a smallest average axial thickness of the average axial thicknesses of the number of the plurality of pre-selected heat-resistant disks is less than about 10% of the largest average axial thickness.  In analogous art of millboards, Kaowool ’08 suggests a thickness tolerance of +/-0.8 mm, and standard thicknesses ranging from 1.59 to 12.70 mm.  For millboards with a thickness of about more than 8 mm, such a tolerance would be less than about 10% of an average axial thickness.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neubauer ‘646 to select the number of the plurality of heat-resistant disks from the pre-selected plurality of heat-resistant disks such that a difference between a largest average axial thickness of the average axial thicknesses of the number of the plurality of pre-selected heat-resistant disks and a smallest average axial thickness of the average axial thicknesses of the number of the plurality of pre-selected heat-resistant disks is less than about 10% of the largest average axial thickness as a known tolerance range for heat-resistant disks, as suggested by Kaowool ’08, and for the benefit of utilizing consistently-sized disks in order to provide consistent properties of the disks throughout the roll.

Response to Arguments
Applicant's arguments filed 07-21-2022 have been fully considered but they are not persuasive. 
Arguments are summarized as follows: Nakamura only discusses that wrinkles do not occur, but it fails to disclose or suggests pre-selecting a plurality of heat-resistant disks based on at least one quality factor selected from the group consisting of a surface wrinkle density, a surface wrinkle spacing, a surface wrinkle depth, or a void density.
	Response: Wrinkles necessarily have some density, spacing, and depth, and voids necessarily have some density.  A suggestion such as in Nakamura, that wrinkles and voids are to be minimized and avoided because they are undesirable features, provides motivation to one of ordinary skill in the art before the effective filing date of the claimed invention to select disks in the method of Neubauer ‘646 that have minimized dimensions and occurrence of any wrinkles and voids.  It is noted that selecting disks having zero wrinkles or voids reads on the claims, including the specific ranges such as in claims 8-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741